Order entered February 20, 2013




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-12-01581-CV

                               LARRY DEROME ADLEY, Appellant

                                                  V.

                    KEVIN WAYNE PRIVETT & LESLIE DOXEY, Appellees

                         On Appeal from the 416th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 416-00299-2010

                                              ORDER
           The reporter’s record is overdue in this appeal. Appellant’s docketing statement reflects

he requested the record on November 20, 2012 and has made payment arrangements for the

record. Accordingly, this Court ORDERS Susan Maienschein, official court reporter of the

416th Judicial District Court, to file the reporter’s record within THIRTY DAYS of the date of

this order.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to Susan

Maienschein, official court reporter of the 416th Judicial District Court, and to counsel for all

parties.

                                                         /s/   ELIZABETH LANG-MIERS
                                                               JUSTICE